AMERICAN INDEPENDENCE FUNDS TRUST 335 Madison Avenue New York, NY10017 (212) 488-1331 August 11, 2011 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) “Sticker” Supplement Pursuant to Rule497(e) of the Securities Act of 1933, as amended SEC File Numbers: 811-21757; 333-124214 Dear Sir/Madam: The interactive data file included as an exhibit to this filing mirrors the risk/return summary information in a supplement, dated July 18, 2011, to the Prospectus, dated March 1, 2011, for the Active Interest Rate Management Fund (formerly the Total Return Bond Fund), a series of the Trust. Such supplement (accession number: 0001324443-11-000056) is incorporated by reference into this Rule 497 Document. The purpose of this filing is to submit an exhibit containing interactive data format risk/return summary information for the Active Interest Rate Management Fund using the eXtensible Business Reporting Language (XBRL). Sincerely, /s/ Theresa Donovan Theresa Donovan Secretary
